             Case 16-21973             Doc 80         Filed 02/27/19 Entered 02/27/19 15:01:32                               Desc Main
                                                       Document     Page 1 of 13
Ira Bodenstein
Fox Rothschild, LLP
321 N. Clark St., Ste. 800
Chicago, IL 60654
(312) 666-2861
         Chapter 7 Trustee

                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS

                  In re: TISMA, PETAR                                                               § Case No. 16-21973
                                                                                                    §
                                                                                                    §
             Debtor(s)                                                                              §

                                               TRUSTEE'S FINAL REPORT (TFR)

                    The undersigned trustee hereby makes this Final Report and states as follows:

                   1. A petition under Chapter 7 of the United States Bankruptcy Code
           was filed on July 08, 2016. The undersigned trustee was appointed on July 08, 2016.

                     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                    3. All scheduled and known assets of the estate have been reduced to cash, released to
           the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
           pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
           disposition of all property of the estate is attached as Exhibit A.
                     4. The trustee realized the gross receipts of                      $                51,550.00

                                        Funds were disbursed in the following amounts:
                                        Payments made under an
                                          interim distribution                                                 0.00
                                        Administrative expenses                                               17.35
                                        Bank service fees                                                  1,460.69
                                        Other payments to creditors                                            0.00
                                        Non-estate funds paid to 3rd Parties                                   0.00
                                        Exemptions paid to the debtor                                          0.00
                                        Other payments to the debtor                                           0.00
                                 Leaving a balance on hand of 1                         $                50,071.96
           The remaining funds are available for distribution.




                  1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

          UST Form 101-7-TFR (05/1/2011)
         Case 16-21973              Doc 80        Filed 02/27/19            Entered 02/27/19 15:01:32       Desc Main
               5. Attached as Exhibit B isDocument         Page
                                           a cash receipts and    2 of 13 record for each estate bank
                                                               disbursements
       account.

               6. The deadline for filing non-governmental claims in this case was 12/08/2016
       and the deadline for filing governmental claims was 01/04/2017. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $5,827.50. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $5,827.50, for a total compensation of $5,827.50. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $73.10, for total expenses of
              2
       $73.10.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 02/02/2019                    By: /s/Ira Bodenstein
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 16-21973                      Doc 80      Filed 02/27/19 Entered 02/27/19 15:01:32                                   Desc Main
                                                                      Document     Page 3 of 13
                                                                                                                                                                    Exhibit A


                                                                               Form 1                                                                               Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 16-21973                                                                  Trustee:       (330129)      Ira Bodenstein
Case Name:        TISMA, PETAR                                                         Filed (f) or Converted (c): 07/08/16 (f)
                                                                                       §341(a) Meeting Date:        07/29/16
Period Ending: 02/02/19                                                                Claims Bar Date:             12/08/16

                                1                                      2                          3                      4                 5                   6

                    Asset Description                               Petition/            Estimated Net Value         Property         Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,   Abandoned         Received by      Administered (FA)/
                                                                     Values            Less Liens, Exemptions,      OA=§554(a)         the Estate       Gross Value of
Ref. #                                                                                     and Other Costs)                                            Remaining Assets

 1       2248 Overlook Path, Hernando, FL 34442-0000, Cit            218,700.00                         0.00                               30,750.00                    FA


         Compromise order entered 2/16/2017 (Dkt 63).
         Orig. Description: 2248 Overlook Path, Hernando, FL
         34442-0000, Citrus County
         Single-family home, Pursuant to Florida law, property
         is presumed to be tenancy by the entirety where real
         property is owned by a husband and wife (see Roberts
         - Dude v. J.P. Morgan Chase Bank, N.A., 498 B.R.
         348 (S.D.FIa. 2013).
         Entire property value: $437,400.00; Imported from
         original petition Doc# 1; Exemption: 2248 Overlook
         Path Hernando, FL 34442 Citrus County Pursuant to
         Florida law, property is presumed to be tenancy by the
         entirety where real property is owned by a husband
         and wife (see Roberts - Dude v. J.P. Morgan Chase
         Bank, N.A., 498 B.R. 348 (S.D.FIa. - Amount:
         437400.00; Lien: 2248 Overlook Path Hernando, FL
         34442 Citrus County Pursuant to Florida law, property
         is presumed to be tenancy by the entirety where real
         property is owned by a husband and wife (see Roberts
         - Dude v. J.P. Morgan Chase Bank, N.A., 498 B.
         Value $437,400.00 - Amount: 107945.91

 2       Hyatt Vacation Club 1 N State Rte 89A, Sedona, A             27,000.00                    10,000.00                               10,000.00                    FA
          Compromise oreder entered 12/1/2016 (Dkt 54).
         Orig. Description: Hyatt Vacation Club 1 N State Rte
         89A, Sedona, AZ 86336-0000
         Timeshare, Third week in March.
         Entire property value: $27,000.00; Imported from
         original petition Doc# 1

 3       Cash                                                              200.00                       0.00                                    0.00                    FA
          Orig. Description: Cash; Imported from original
         petition Doc# 1; Exemption: Cash - Amount: 200.00

 4       Deposits of money: First American Bank                        1,182.36                         0.00                                    0.00                    FA
          Orig. Description: Deposits of money: First American
         Bank; Imported from original petition Doc# 1;
         Exemption: First American Bank - Amount: 2364.72


                                                                                                                                     Printed: 02/02/2019 11:49 AM   V.14.50
                      Case 16-21973                     Doc 80        Filed 02/27/19 Entered 02/27/19 15:01:32                                   Desc Main
                                                                       Document     Page 4 of 13
                                                                                                                                                                     Exhibit A


                                                                                Form 1                                                                               Page: 2

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 16-21973                                                                   Trustee:       (330129)      Ira Bodenstein
Case Name:        TISMA, PETAR                                                          Filed (f) or Converted (c): 07/08/16 (f)
                                                                                        §341(a) Meeting Date:        07/29/16
Period Ending: 02/02/19                                                                 Claims Bar Date:             12/08/16

                                  1                                     2                          3                      4                 5                   6

                    Asset Description                                Petition/            Estimated Net Value         Property         Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled       (Value Determined By Trustee,   Abandoned         Received by      Administered (FA)/
                                                                      Values            Less Liens, Exemptions,      OA=§554(a)         the Estate       Gross Value of
Ref. #                                                                                      and Other Costs)                                            Remaining Assets

 5       Gle ****: 8675                                                 2,580.23                         0.00                                    0.00                    FA
          Orig. Description: Gle ****: 8675; Imported from
         original petition Doc# 1; Exemption: checking:
         Glenview State Bank, 2610 Golf Rd., Glenview
         ****8675 - Amount: 2580.23

 6       Refrigerator, dishwasher, oven, furniture                      1,950.00                         0.00                                    0.00                    FA
          Orig. Description: Refrigerator, dishwasher, oven,
         furniture; Imported from original petition Doc# 1;
         Exemption: Refrigerator, dishwasher, oven, furniture -
         Amount: 1435.28

 7       tv, cell phone lap top                                             500.00                       0.00                                    0.00                    FA
          Orig. Description: tv, cell phone lap top; Imported
         from original petition Doc# 1

 8       Every day clothes                                                  500.00                       0.00                                    0.00                    FA
          Orig. Description: Every day clothes; Imported from
         original petition Doc# 1; Exemption: Every day clothes
         - Amount: 500.00

 9       Gold wedding band                                                  200.00                       0.00                                    0.00                    FA
          Orig. Description: Gold wedding band; Imported from
         original petition Doc# 1

10       Exercise machine - Total Gym                                       100.00                       0.00                                    0.00                    FA
          Orig. Description: Exercise machine - Total Gym;
         Imported from original petition Doc# 1

11       1) Pacific Life 2) Jackson National Life: Jasma               75,000.00                         0.00                                    0.00                    FA
          Orig. Description: 1) Pacific Life 2) Jackson National
         Life: Jasma Tisma (wife); Imported from original
         petition Doc# 1

12       401 (k): Principal Financial                                   6,340.75                         0.00                                    0.00                    FA
          Orig. Description: 401 (k): Principal Financial;
         Imported from original petition Doc# 1; Exemption: 401
         (k): Principal Financial - Amount: 6340.75

13       The Petar Tisma Revocable Trust Dated May 24, 19                     0.00                       0.00                                    0.00                    FA
          Orig. Description: The Petar Tisma Revocable Trust
         Dated May 24, 1995; Imported from original petition
         Doc# 1


                                                                                                                                      Printed: 02/02/2019 11:49 AM   V.14.50
                        Case 16-21973                     Doc 80             Filed 02/27/19 Entered 02/27/19 15:01:32                                      Desc Main
                                                                              Document     Page 5 of 13
                                                                                                                                                                               Exhibit A


                                                                                      Form 1                                                                                   Page: 3

                                              Individual Estate Property Record and Report
                                                               Asset Cases
Case Number: 16-21973                                                                         Trustee:        (330129)     Ira Bodenstein
Case Name:          TISMA, PETAR                                                              Filed (f) or Converted (c): 07/08/16 (f)
                                                                                              §341(a) Meeting Date:        07/29/16
Period Ending: 02/02/19                                                                       Claims Bar Date:             12/08/16

                                  1                                            2                         3                       4                    5                   6

                     Asset Description                                     Petition/            Estimated Net Value          Property            Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                       Unscheduled       (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                            Values            Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                            and Other Costs)                                                Remaining Assets

14        2012 Chevrolet Express Van, 46,850 miles. Entire                     13,905.00                     8,400.00                                 10,800.00                    FA
           Compromise order entered 11/1/2016 (Dkt 54).
          Orig. Description: 2012 Chevrolet Express Van,
          46,850 miles. Entire property value: $13,905.00;
          Imported from original petition Doc# 1; Exemption:
          2012 Chevrolet Express Van 46,850 miles - Amount:
          2400.00

 14      Assets        Totals (Excluding unknown values)                     $348,158.34                 $18,400.00                                  $51,550.00                 $0.00



      Major Activities Affecting Case Closing:

                    Review claims and file claim objections.

                    03/31/2018 - claim objections completed. TFR in process.
                    03/31/2017-all assets liquidated and funds received.
                    Currently reviewing filed claims for claim objections.

      Initial Projected Date Of Final Report (TFR):            December 31, 2017                Current Projected Date Of Final Report (TFR):       March 31, 2019




                                                                                                                                                Printed: 02/02/2019 11:49 AM   V.14.50
                         Case 16-21973                   Doc 80       Filed 02/27/19 Entered 02/27/19 15:01:32                                                    Desc Main
                                                                       Document     Page 6 of 13
                                                                                                                                                                                     Exhibit B


                                                                                    Form 2                                                                                            Page: 1

                                                        Cash Receipts And Disbursements Record
Case Number:         16-21973                                                                           Trustee:            Ira Bodenstein (330129)
Case Name:           TISMA, PETAR                                                                       Bank Name:          Rabobank, N.A.
                                                                                                        Account:            ******0566 - Checking Account
Taxpayer ID #:       **-***0109                                                                         Blanket Bond:       $45,000,000.00 (per case limit)
Period Ending: 02/02/19                                                                                 Separate Bond: N/A

   1             2                            3                                      4                                                  5                     6                  7

 Trans.     {Ref #} /                                                                                                               Receipts          Disbursements           Checking
  Date      Check #           Paid To / Received From                Description of Transaction                    T-Code              $                    $              Account Balance
12/23/16       {2}         Arleen L. Tisma-Marks             Sale of equity in time share Order Dkt #              1110-000              2,500.00                                    2,500.00
                                                             54~First installment
12/23/16       {14}        The Tisma Irrev Trust             Sale of equity in Chevy Van Order Dkt # 45            1129-000             10,800.00                                 13,300.00
12/30/16                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        10.00          13,290.00
01/30/17       {2}         Arleen L. Tisma-Marks             Sale of equity in time share Order Dkt #              1110-000              2,500.00                                 15,790.00
                                                             54~Second installment
01/31/17                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        20.38          15,769.62
02/17/17       {2}         Arleen L. Tisma-Marks             Sale of equity in time share Order Dkt #              1110-000              2,500.00                                 18,269.62
                                                             54~Third installment
02/28/17                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        22.00          18,247.62
03/08/17       {2}         Arleen L. Tisma-Marks             Sale of equity in time share Order Dkt #              1110-000              2,500.00                                 20,747.62
                                                             54~final installment
03/08/17       {1}         Arleen Tisma                      Sale of equity in Florida Property Order Dkt #        1110-000             30,750.00                                 51,497.62
                                                             63
03/31/17                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        62.19          51,435.43
04/28/17                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        69.04          51,366.39
05/31/17                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        81.26          51,285.13
06/30/17                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        73.76          51,211.37
07/31/17                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        71.20          51,140.17
08/31/17                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        80.91          51,059.26
09/29/17                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        70.99          50,988.27
10/31/17                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        78.22          50,910.05
11/30/17                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        73.22          50,836.83
12/29/17                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        70.68          50,766.15
01/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        80.31          50,685.84
02/10/18       101         International Sureties,Ltd        2018 Bond Premium                                     2300-000                                        17.35          50,668.49
02/28/18                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        68.03          50,600.46
03/30/18                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        72.78          50,527.68
04/30/18                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        70.25          50,457.43
05/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        79.83          50,377.60
06/29/18                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        70.04          50,307.56
07/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        77.18          50,230.38
08/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        74.65          50,155.73
09/28/18                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        38.47          50,117.26
10/31/18                   Rabobank, N.A.                    Bank and Technology Services Fee                      2600-000                                        45.30          50,071.96




                                                                                                        Subtotals :                   $51,550.00              $1,478.04
{} Asset reference(s)                                                                                                                            Printed: 02/02/2019 11:49 AM         V.14.50
                         Case 16-21973                  Doc 80        Filed 02/27/19 Entered 02/27/19 15:01:32                                                Desc Main
                                                                       Document     Page 7 of 13
                                                                                                                                                                                Exhibit B


                                                                                  Form 2                                                                                        Page: 2

                                                   Cash Receipts And Disbursements Record
Case Number:         16-21973                                                                     Trustee:              Ira Bodenstein (330129)
Case Name:           TISMA, PETAR                                                                 Bank Name:            Rabobank, N.A.
                                                                                                  Account:              ******0566 - Checking Account
Taxpayer ID #:       **-***0109                                                                   Blanket Bond:         $45,000,000.00 (per case limit)
Period Ending: 02/02/19                                                                           Separate Bond: N/A

   1             2                           3                                     4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts          Disbursements          Checking
  Date      Check #           Paid To / Received From                Description of Transaction                T-Code              $                    $             Account Balance

                                                                                 ACCOUNT TOTALS                                     51,550.00              1,478.04        $50,071.96
                                                                                        Less: Bank Transfers                             0.00                  0.00
                                                                                 Subtotal                                           51,550.00              1,478.04
                                                                                        Less: Payments to Debtors                                              0.00
                                                                                 NET Receipts / Disbursements                     $51,550.00              $1,478.04

                                  Net Receipts :         51,550.00
                                                                                                                                      Net               Net                  Account
                                    Net Estate :        $51,550.00               TOTAL - ALL ACCOUNTS                               Receipts       Disbursements             Balances

                                                                                 Checking # ******0566                              51,550.00              1,478.04          50,071.96

                                                                                                                                  $51,550.00              $1,478.04        $50,071.96




{} Asset reference(s)                                                                                                                        Printed: 02/02/2019 11:49 AM       V.14.50
                    Case 16-21973                Doc 80     Filed 02/27/19 Entered 02/27/19 15:01:32                           Desc Main
                                                             Document     Page 8 of 13

                                                         EXHIBIT C
                                                  ANALYSIS OF CLAIMS REGISTER                             Claims Bar Date: December 8, 2016

Case Number: 16-21973                                                Page: 1                                            Date: February 2, 2019
Debtor Name: TISMA, PETAR                                                                                               Time: 11:49:02 AM
Claim #   Creditor Name & Address                     Claim Type    Claim Ref. No. / Notes        Amount Allowed            Paid to Date   Claim Balance

          Ira Bodenstein                              Admin Ch. 7                                            $73.10               $0.00            73.10
200       321 N. Clark St., Ste. 800
          Chicago, IL 60654
          Ira Bodenstein                              Admin Ch. 7                                         $5,827.50               $0.00         5,827.50
200       321 N. Clark St., Ste. 800
          Chicago, IL 60654
          Shaw Fishman Glantz & Towbin LLC            Admin Ch. 7                                         $6,303.00               $0.00         6,303.00
200       321 N. Clark Street
          Suite 800
          Chicago, IL 60654
          Shaw Fishman Glantz & Towbin LLC            Admin Ch. 7                                            $60.66               $0.00            60.66
200       321 N. Clark Street
          Suite 800
          Chicago, IL 60654
11P       IL Dept of Revenue Bankruptcy Section       Priority                                          $53,071.53                $0.00        53,071.53
 570      PO Box 19035
          Springfield, IL 62794
5         Chicago Chain & Transmission Co Inc         Secured                                                 $0.00               $0.00             0.00
 100      PO Box 705                                                Claim disallowed by Order entered 7/24/17 (Dkt # 74).
          Country Side, IL 60525
1         Automation Solutions of America, Inc        Unsecured                                               $0.00               $0.00             0.00
 610      Brian Scott                                               Claim disallowed by Order entered 7/24/17 (DKT # 74)
          500 W South St
          Freeport, IL 61032
2         Alenco Tool Supply Co.                      Unsecured                                               $0.00               $0.00             0.00
 610      4444 N Elston Ave.                                        Claim disallowed by Order entered 7/24/17 (Dkt # 74).
          Chicago, IL 60630
3         Durable Engravers Inc                       Unsecured                                               $0.00               $0.00             0.00
 610      Durable Mecco                                             Claim disallowed by Order entered 7/24/17 (Dkt # 74).
          521 S County Line Road
          Franklin Park, IL 60131
4         Revere Electric Supply Co/Joel H. Shapiro   Unsecured                                        $137,957.90                $0.00       137,957.90
 610      Kamenear Kadison Shapiro & Craig
          20 N. Clark Street,Suite 2200
          Chicago, IL 60602
6         Candy Mfg. Co., Inc                         Unsecured                                               $0.00               $0.00             0.00
 610      5633 W. Howard St                                         Claim disallowed by Order entered 7/24/17 (Dkt # 74).
          Niles, IL 60714
7         Cavalry SPV I, LLC                          Unsecured                                         $10,423.92                $0.00        10,423.92
 610      500 Summit Lake Drive, Ste 400
          Valhalla, NY 10595
8         American Express Bank, FSB                  Unsecured                                         $47,150.96                $0.00        47,150.96
 610      c/o Becket and Lee LLP
          PO Box 3001
          Malvern, PA 19355-0701
                    Case 16-21973              Doc 80     Filed 02/27/19 Entered 02/27/19 15:01:32                           Desc Main
                                                           Document     Page 9 of 13

                                                          EXHIBIT C
                                                   ANALYSIS OF CLAIMS REGISTER                          Claims Bar Date: December 8, 2016

Case Number: 16-21973                                              Page: 2                                            Date: February 2, 2019
Debtor Name: TISMA, PETAR                                                                                             Time: 11:49:02 AM
Claim #   Creditor Name & Address                    Claim Type   Claim Ref. No. / Notes        Amount Allowed            Paid to Date   Claim Balance

9         Southwestern Industries Inc.               Unsecured                                              $0.00               $0.00             0.00
 610      2615 Homestead Pl.                                      Claim disallowed by Order entered 7/24/17 (Dkt # 74).
          Rancho Dominguez, CA 90220
10        Small Business Term Loan, Inc              Unsecured                                        $22,278.68                $0.00        22,278.68
 610      Alex Nelsas                                             Amended claim as unsecured filed on10/18/17 Clain No. 10-2
          3301 North University Drive, Suite 300
          Coral Springs, FL 33065
11U       IL Dept of Revenue Bankruptcy Section      Unsecured                                          $6,386.30               $0.00         6,386.30
 610      PO Box 19035
          Springfield, IL 62794
12        PYOD, LLC its successors and assigns as    Unsecured                                        $16,914.93                $0.00        16,914.93
 610      assignee
          of Citibank, N.A.
          Resurgent Capital Services,PO Box 19008
          Greenville, SC 29602
13        Steven K Zabran                            Unsecured                                              $0.00               $0.00             0.00
 610      2553 Moutray Lane                                       Claim disallowed by Order entered 7/24/17 (Dkt # 74).
          North Aurora, IL 60542
14        James Kilcourse                            Unsecured                                              $0.00               $0.00             0.00
 610      11402 Edinburgh Lane                                    Claim disallowed by Order entered 7/24/17 (Dkt # 74).
          Huntley, IL 60142
15        Peter Bartos                               Unsecured                                              $0.00               $0.00             0.00
 610      528 Ridgewood Rd.                                       Claim disallowed by Order entered 7/24/17 (Dkt # 74).
          Elk Grove Village, IL 60007
16        Steven K Zabran                            Unsecured                                              $0.00               $0.00             0.00
 610      2553 Moutray Lane                                       Claim disallowed by Order entered 7/24/17 (Dkt # 74).
          North Aurora, IL 60542
17        Nortech Packaging LLC                      Unsecured                                              $0.00               $0.00             0.00
 610      Shebar Law Firm                                         Claim withdrawn (Dkt # 69)
          110 N. Gables Blvd
          Wheaton, IL 60187
18        Custom Assembly Solutions, Inc.            Unsecured                                              $0.00               $0.00             0.00
 610      d/b/a Nortech, Inc.                                     Claim withdrawn (Dkt # 69).
          Shebar Law Firm,110 N. Gables Blvd
          Wheaton, IL 60187
19        Novica Zivanovic                           Unsecured                                              $0.00               $0.00             0.00
 610      4633 N. Plainfield Ave.                                 Claim disallowed by Order entered 7/24/17 (Dkt # 74).
          Harwood Heights, IL 60706
20        Miltcho G Toubev                           Unsecured                                              $0.00               $0.00             0.00
 610      5200 Carriageway Dr #226                                Claim disallowed by Order entered 7/24/17 (Dkt # 74).
          Rolling Meadows, IL 60008
21        Slawomir Michalak                          Unsecured                                              $0.00               $0.00             0.00
 610      307 N. Linden St.                                       Claim disallowed by Order entered 7/24/17 (Dkt # 74).
          Itasca, IL 60143
                     Case 16-21973      Doc 80   Filed 02/27/19 Entered 02/27/19 15:01:32                           Desc Main
                                                  Document     Page 10 of 13

                                                EXHIBIT C
                                         ANALYSIS OF CLAIMS REGISTER                           Claims Bar Date: December 8, 2016

Case Number: 16-21973                                     Page: 3                                            Date: February 2, 2019
Debtor Name: TISMA, PETAR                                                                                    Time: 11:49:02 AM
Claim #   Creditor Name & Address           Claim Type   Claim Ref. No. / Notes        Amount Allowed            Paid to Date   Claim Balance

22        Dejan Bjelan                      Unsecured                                              $0.00               $0.00             0.00
 610      8000 Balmoral Ave.                             Claim disallowed by Order entered 7/24/17 (Dkt # 74).
          Norwood Park, IL 60656
23        Milan Kosanovic                   Unsecured                                              $0.00               $0.00             0.00
 620      171 Northlight Passe                           Claim disallowed by Order entered 7/24/17 (Dkt # 74).
          Lake in the Hills, IL 60156
24        Ranko Kojanovic                   Unsecured                                              $0.00               $0.00             0.00
 620      4720 Winnebago Dr.                             Claim disallowed by Order entered 7/24/17 (Dkt # 74).
          Wonder Lake, IL 60097

<< Totals >>                                                                                 306,448.48                 0.00       306,448.48
          Case 16-21973          Doc 80     Filed 02/27/19 Entered 02/27/19 15:01:32                 Desc Main
                                             Document     Page 11 of 13


                                  TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

            Case No.: 16-21973
            Case Name: TISMA, PETAR
            Trustee Name: Ira Bodenstein
                                                Balance on hand:                          $          50,071.96
              Claims of secured creditors will be paid as follows:

 Claim        Claimant                              Claim Allowed Amount Interim Payments               Proposed
 No.                                              Asserted       of Claim          to Date              Payment
                                                      None
                                                Total to be paid to secured creditors:    $               0.00
                                                Remaining balance:                        $          50,071.96

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                            Total Requested Interim Payments         Proposed
                                                                                       to Date        Payment
Trustee, Fees - Ira Bodenstein                                       5,827.50                 0.00       5,827.50
Trustee, Expenses - Ira Bodenstein                                       73.10                0.00          73.10
Attorney for Trustee, Fees - Shaw Fishman Glantz &                   6,303.00                 0.00       6,303.00
Towbin LLC
Attorney for Trustee, Expenses - Shaw Fishman Glantz &                   60.66                0.00          60.66
Towbin LLC
                            Total to be paid for chapter 7 administration expenses:       $          12,264.26
                            Remaining balance:                                            $          37,807.70

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                            Total Requested Interim Payments         Proposed
                                                                                       to Date        Payment
                                                      None
                            Total to be paid for prior chapter administrative expenses:   $               0.00
                            Remaining balance:                                            $          37,807.70




   UST Form 101-7-TFR (05/1/2011)
           Case 16-21973         Doc 80      Filed 02/27/19 Entered 02/27/19 15:01:32                  Desc Main
                                              Document     Page 12 of 13




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $53,071.53 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
 11P           IL Dept of Revenue Bankruptcy Section                  53,071.53                 0.00      37,807.70
                                                 Total to be paid for priority claims:      $          37,807.70
                                                 Remaining balance:                         $               0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 241,112.69 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  4            Revere Electric Supply Co/Joel H. Shapiro            137,957.90                  0.00              0.00
  7            Cavalry SPV I, LLC                                     10,423.92                 0.00              0.00
  8            American Express Bank, FSB                             47,150.96                 0.00              0.00
 10            Small Business Term Loan, Inc                          22,278.68                 0.00              0.00
 11U           IL Dept of Revenue Bankruptcy Section                   6,386.30                 0.00              0.00
 12            PYOD, LLC its successors and assigns as                16,914.93                 0.00              0.00
               assignee
                             Total to be paid for timely general unsecured claims:          $                0.00
                             Remaining balance:                                             $                0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 16-21973         Doc 80      Filed 02/27/19 Entered 02/27/19 15:01:32                 Desc Main
                                              Document     Page 13 of 13




            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
